MEMORANDUM **
Kristina Vaidotaite, a native and citizen of Lithuania, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her motion to reopen removal proceedings conducted in ab-sentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The agency did not abuse its discretion in denying Vaidotaite’s motion to reopen because she was aware that the address on her asylum application did not belong to her. See Singh-Bhathal v. INS, 170 F.3d 943, 946-47 (9th Cir.1999) (reliance on advice of non-attorney immigration consultant insufficient to demonstrate “exceptional circumstances” necessary to reopen in absentia proceedings).
Vaidotaite’s contention that the agency failed to consider the positive equities in her case is unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.